



COURT OF APPEAL FOR ONTARIO

CITATION:

Canadian Office and
    Professional Employees Union v. Yellow Pages Group Company, 2012 ONCA 448

DATE: 20120626

DOCKET: C54481

Cronk and Epstein JJ.A. and Strathy J. (
ad
    hoc
)

BETWEEN

Canadian Office and Professional Employees Union

Applicant (Appellant)

and

Yellow Pages Group Company

Respondent (Respondent)

Bernard Hanson, for the appellant

Sonia Regenbogen and Trevor Guy, for the respondent

Heard: March 20, 2012

On appeal from the order of the
    Divisional Court (Jennings, Aston and Wilton-Siegel JJ.) dated June 21, 2011,
    with majority reasons by Aston and Jennings JJ., reported at 2011 ONSC 1774,
    338 D.L.R. (4
th
) 182.

Epstein J.A.:

OVERVIEW

[1]

This is a wrongful dismissal case
    in a unionized context. The sole issue involves the appropriateness of the penalty
    imposed on the employee, Mr. Ferreira, in response to a finding of misconduct.

[2]

Mr. Ferreira started working for the
    respondent, the Yellow Pages Group Company, as a sales consultant in January
    1989. On March 5, 2009, Yellow Pages terminated the employment relationship on
    the basis that Mr. Ferreira had abandoned his position.  He grieved this
    termination through his union, the appellant, the Canadian Office and
    Professional Employees Union (the Union). The arbitrator dismissed Mr.
    Ferreiras grievance.  Similarly, the Divisional Court dismissed the Unions
    application for judicial review of the arbitrators award.  With the leave of
    this court, the Union appeals.

[3]

The parties agree that the only
    contentious issue between them concerns the arbitrators finding that Mr.
    Ferreiras misconduct warranted the termination of his employment.

[4]

For the reasons that follow, I
    would allow the appeal.

THE FACTS

[5]

Yellow Pages provides its
    employees with a short-term disability benefit plan administered by Medisys, a
    third party. On January 12, 2009, Mr. Ferreira began a short-term disability
    medical leave with a diagnosis of severe hypertension and work-related stress.
    On January 20, 2009, Mr. Ferreira attended a medical assessment with his
    physician, Dr. Da Silva. The doctor filled out a medical form referred to as an
    Attending Physicians Statement. Mr. Ferreira faxed the form to Yellow Pages. Yellow
    Pages then provided the form to Medisys.

[6]

Medisys, needing more information,
    sent Dr. Da Silva a follow-up questionnaire on February 4, 2009. However, the
    doctor did not get around to completing it. As a result, Medisys wrote to Mr.
    Ferreira on February 16, 2009, advising him that as of January 23, 2009, his
    disability benefits had been terminated on the basis of insufficient medical
    evidence.  In this letter, Medisys indicated that if the additional information
    was not received by March 3, 2009, Mr. Ferreiras file would be closed.

[7]

On February 18, 2009, Yellow Pages
    sent a letter to Mr. Ferreira advising him that since his disability claim had
    been denied, he was obligated to return to work by February 20, 2009.  Upon
    receipt of this letter, Mr. Ferreira spoke to a representative of Yellow Pages whereupon
    he was told that his employment would be terminated unless, by March 3, 2009,
    he returned to work or provided the required medical evidence supporting his
    absence.

[8]

Mr. Ferreira promptly made an appointment
    with Dr. Da Silva and saw him on February 25, 2009. The doctor wrote a letter
    to Medisys dated March 2, 2009, in which he expressed his view that Mr. Ferreira
    was unable to return to work. He sent this letter by regular mail on March 2 or
    3. However, because the letter was not received by the March 3 deadline, Yellow
    Pages took the position that Mr. Ferreira had abandoned his position. When, on
    March 5, Mr. Ferreira was informed of this, he immediately obtained a copy of
    Dr. Da Silvas March 2 letter and faxed it to Yellow Pages.

[9]

However, the letter had no impact
    on Yellow Pages decision.  As far as the company was concerned, the employment
    relationship was at an end.

THE DECISIONS BELOW

(1)

The Arbitrator

[10]

The arbitrator held, at para. 160
    of his reasons, that the question before him was whether Mr. Ferreiras
    failure to meet a clearly articulated expectation, with clearly articulated
    consequences, allowed [Yellow Pages] to conclude that [he] accepted the
    consequences  namely dismissal.

[11]

The arbitrator found that Mr. Ferreira
    knew he had to arrange for his doctor to provide Medisys with more information within
    a certain time frame but failed to do so.  He reasoned that in the face of
    having a clear understanding of the consequences of failing to comply, Mr.
    Ferreira unreasonably left the matter in his doctors hands.  He did so at his
    peril. When the doctor let him down by not delivering the letter to Medysis on
    time, Mr. Ferreira should be held to the sanction of which he was well aware.

[12]

The arbitrator recognized that, although
    termination was a severe penalty for a 20-year employee with a previously
    unblemished record, it was not unreasonable given that Mr. Ferreira, without
    explanation, had failed to keep the company informed of his availability to
    perform his functions as an employee of the company.  In circumstances where
    Mr. Ferreira knew the consequences of not meeting the timeline Yellow Pages
    imposed and where he could easily have taken steps to ensure that he met that
    timeline, he had no one but himself to blame for defaulting. In these
    circumstances, there was nothing unfair about sanctioning Mr. Ferreira in the
    manner that had been explicitly made known to him.

[13]

Finally, the arbitrator held that
    Mr. Ferreiras lack of candour throughout the arbitration process was relevant
    in that it struck at his ability to reintegrate into the workplace. For this
    reason, Mr. Ferreira was not entitled to mitigation of his termination.

(2)

The Divisional Court

[14]

In the Divisional Court, the
    majority expressed the view that the most basic obligation of an employee is to
    report to work or to explain the absence and that an employees failure to do
    either can amount to just cause for dismissal.  The majority noted the
    arbitrators holding that Mr. Ferreira was clearly warned of the consequences
    of his failure to comply with his employers specific requests relating to his obligation
    to provide complete and timely information about his work status and that he had
    the power to avoid those consequences.  This, together with the arbitrators
    finding that Mr. Ferreira was not a good candidate for reintegration into the
    workplace, was sufficient to support the conclusion that dismissal was within
    the range of reasonable outcomes available to the arbitrator.

[15]

Wilton-Siegel J., in dissent, would
    have set the arbitrators award aside as unreasonable and remitted the matter
    back to the arbitrator for a reconsideration of the appropriate award.  He held
    that the arbitrators reasons did not contain the necessary factual support for
    the conclusion that Yellow Pages had just cause to terminate Mr. Ferreiras
    employment.  Significantly, in terms of the issue on appeal, he further found
    that the reasons failed to demonstrate that the arbitrator considered whether Mr.
    Ferreiras conduct was such that it gave rise to a genuine concern about the
    viability of an ongoing employment relationship.  For this reason, the decision
    of the arbitrator was unreasonable.

ISSUES

[16]

As previously mentioned, the only
    issue before this court is whether the conclusion of the majority of the
    Divisional Court that the arbitrators decision regarding the termination of
    Mr. Ferreiras employment with Yellow Pages was reasonable, should be upheld.

ANALYSIS

[17]

The arbitrator was required to
    determine whether the penalty Yellow Pages imposed  termination of the
    employment relationship  was justified in the light of the misconduct in
    issue.

[18]

In
McKinley v. BC Tel
, 2001 SCC 38, [2001] 2 S.C.R. 161, the Supreme Court made
    it clear that the principle of proportionality is the focus in the
    determination whether termination of an employment relationship is the appropriate
    sanction in response to employee misconduct.  The requisite balancing of the
    severity of the conduct in issue with the severity of the penalty reflects an
    acknowledgment of the importance of work to a persons life and identity.  The
    analysis is a contextual one with the unique facts of each case ultimately
    informing the key issue whether the employees misconduct is reconcilable with
    sustaining the employment relationship.

[19]

In this case, the relevant conduct
    is limited to Mr. Ferreiras failure to comply, without explanation, with the
    time-line Yellow Pages imposed on him to provide further medical information.  The
    concerns the arbitrator expressed about Mr. Ferreiras lack of candour in the
    arbitration process are not relevant to this analysis as any dishonesty on Mr.
    Ferreiras part at that stage played no part in Yellow Pages decision to
    terminate his employment.

[20]

On the arbitrators findings, the only
    dishonesty remotely connected with the events leading to the end of the
    employment relationship was Mr. Ferreiras misrepresentation of his blood
    pressure to a Medisys representative. However, this was not a conversation that
    involved Yellow Pages.  There is no evidence that it factored into Yellow Pages
    decision to treat Mr. Ferreira as though he had abandoned his position with the
    company.

[21]

With respect to the arbitrators
    comment that Mr. Ferreiras lack of candour may interfere with his ability to
    reintegrate into the workplace, I note that the record contains no evidence to
    support a finding that there would be any such difficulty.

[22]

I am therefore of the view that
    the majority of the Divisional Court erred in two respects in dismissing the
    Unions application for judicial review of the arbitrators award.

[23]

First, they failed to examine whether
    the arbitrators reasons demonstrate that he considered the matter contextually
    and balanced the nature and seriousness of Mr. Ferreiras misconduct with the
    severity of the sanction imposed  a sanction that terminated a previously
    unblemished 20-year employment relationship.

[24]

Second, with respect, the majority
    was wrong to rely on the arbitrators finding that Mr. Ferreira was less than
    completely honest in his conduct within the arbitration proceedings.  As I have
    indicated, this factor was irrelevant to Yellow Pages decision to terminate
    Mr. Ferreiras employment and could not provide retroactive justification for
    that decision.

DISPOSITION

[25]

I would allow the appeal and remit
    the matter back to a different arbitrator for a reconsideration of the
    appropriate sanction.

[26]

In accordance with the agreement
    of the parties, the appellant is entitled to its costs fixed in the amount of
    $10,000, including disbursements and applicable taxes.

Released:

JUN 26 2012                          G.J. Epstein J.A.

EAC                                       I agree E.A.
    Cronk J.A.

I agree
    G.R. Strathy J. (
ad hoc
)


